Citation Nr: 0203492	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  98-09 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran withdrew the issue of service connection for 
a back disorder.  

2.  There is no medical evidence that the veteran has PTSD.  
The veteran was not in combat.

3.  The veteran's current anxiety disorder is not of service 
origin.  


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal relating to the 
issue of service connection for a back disorder and the Board 
does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2001).

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decisions, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Service records were obtained, 
private records were obtained and a VA examination was 
conducted.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Back Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c).

In a January 1997 rating determination, the RO denied service 
connection for a back disorder.  In May 1997, the veteran 
expressed disagreement with the denial of service connection.  
In March 1998, the RO issued a statement of the case with 
regard to this issue.  In May 1998, the veteran filed a VA 
Form 9. 

At the time of a January 1999 informal conference, the 
veteran, in writing, withdrew the claim of service connection 
for a back disorder.  

The veteran withdrew his appeal on this issue.  Hence, there 
remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the purported appeal on 
the issue of service connection for a back disorder.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2001).


Acquired Psychiatric Disorder, to include PTSD

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

A claim for service connection requires evidence of a current 
disability, evidence of disease or injury during service, and 
evidence relating the current disability to the disease or 
injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required. See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

In September 1996, the veteran requested service connection 
for PTSD.  

Service medical records reveal that the veteran was seen with 
complaints of nervousness in March 1966.  In April 1966, the 
veteran was seen for tension.  He requested something to 
relax him.  Valium was prescribed.  At the time of the 
veteran's September 1967 service separation examination, 
normal psychiatric findings were reported.  On his service 
separation report of medical history, the veteran checked the 
"no" boxes when asked if he ever had nervous trouble of any 
sort, frequent trouble sleeping, frequent or terrifying 
nightmares, or depression or excessive worry.  

At the time of a September 1996 VA examination, the veteran 
reported being constantly harassed while working at the Red 
River Depot.  He noted that he received one Article 15 for 
removing a pop bottle from a pop machine.  He indicated that 
the company commander liked to give out at least one Article 
15 per day.  

He reported that he had had 25 jobs since service.  He noted 
that after service he wanted to speak up more at his jobs and 
that this caused trouble.  He indicated that he had been 
fired from two jobs, laid off from 5 others, and that he had 
quit the rest of his jobs.  He noted that in the mid 1970's 
he started to have difficulties with anxiety.  He indicated 
that he could not calm down or relax.  He reported that he 
was given tranquilizers for his nervous problem.  He stated 
that he had not taken tranquilizers or medication since 1981.  

The veteran indicated that he had done a lot of work in 
recent years in the quality control field.  The veteran noted 
that he was unemployed and that he lived with his second wife 
and their eight year old daughter.  The veteran reported that 
he liked to read, fish, and go hunting.  He stated that he 
had had no difficulties with depression and that his anxiety 
was worse in the day than in the evening.  He reported having 
trouble getting close to people.  

The examiner indicated that the veteran appeared to suffer 
from a chronic anxiety disorder that he had had for perhaps 
twenty years.  He observed that the veteran did not suffer 
from PTSD.  There was no history of traumatic experience.  He 
observed that the veteran did describe being harassed during 
the service but noted that this would not be considered a 
traumatic experience nor did the veteran have many symptoms 
of PTSD.  He also noted no history of traumatic experience at 
any other time in his life.  

The examiner stated that the veteran did suffer from a 
chronic anxiety disorder not related to any specific event or 
situation.  He reported that the veteran's anxiety did not 
neatly fit categories of anxiety such as a panic attack or 
phobia or obsessive compulsive disorder.  He noted that it 
was more of a sense of chronic anxiety with exacerbation when 
the veteran felt he was under pressure.  The examiner stated 
that he was someone who might respond positively to some of 
the newer antidepressants.  A diagnosis of anxiety disorder, 
not otherwise specified, was rendered.  

A VA social industrial survey was performed in September 
1996.  At the time of the interview the veteran reported that 
he was constantly harassed by the company commander at the 
Red River Depot.  He noted that he was roused from his bunk 
at odd hours and subjected to loud noise and harassment.  He 
denied any combat exposure.  

The veteran reported that his first marriage ended in 
divorce.  He noted that his second marriage was probably 
going better.  He reported quitting his last job and 
indicated that he would go blank under pressure.  He noted 
that he received some psychiatric treatment while inservice 
and that he took prescription medication for his nerves 
between 1979 and 1982.  

With regard to PTSD symptoms, the veteran indicated that he 
suffered from ongoing detachment and estrangement from 
others.  He noted that if he had a problem he would tell the 
world about it.  The veteran indicated that he would not 
consider participating in counseling.  

In his May 1997 notice of disagreement, the veteran indicated 
that his PTSD might be better classified as an anxiety 
disorder. 

Outpatient treatment records obtained from numerous private 
physicians make no reference to diagnoses of, or treatment 
for, PTSD.  

In the January 1999 informal conference memo, it was 
indicated that the veteran wanted additional time to submit 
documentation of stressor.  It was also noted that he desired 
and agreed to be examined again for his PTSD in view of the 
criteria now contained in DSM IV.  

In May 2000, the veteran contacted the VAMC to cancel his 
scheduled examination and indicated that he wished to 
withdraw his claim.  In June 2000, the RO forwarded a 
Statement in Support of Claim to the veteran, which contained 
a typed statement indicating that he no longer wished to 
pursue the claim and asked that the veteran sign and return 
it.  

In an October 2000 memorandum, the veteran's representative 
indicated that they had sent a letter in September 2000 to 
the veteran requesting that he sign the statement that the RO 
had sent to him and return it.  The representative indicated 
that the veteran would be sending in his signed statement.  

To date, the veteran has not submitted a written withdrawal 
of his claim.  Therefore, the issue remains on appeal.

The appellant seeks service connection for PTSD.  The veteran 
was not in combat and the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991) are not applicable.  The service medical records 
are negative for PTSD and there is no post service medical 
evidence of PTSD.  The Board accepts as credible the 
appellant's statements with respect to his symptoms.  We note 
that the appellant is competent to report his such symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, service connection 
may not be predicated on lay assertions of medical causation 
or medical diagnosis.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, 
absent a medical diagnosis of PTSD, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  

The Board notes that during the appeal, the provisions of 
38 C.F.R. § 3.304(f) were amended.  However, neither version 
is more favorable to the veteran and consideration of each 
version of the regulation in the first instance is not 
prejudicial to the veteran.  In the absence of any competent 
evidence of PTSD, there can be no valid claim under either 
version.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of service connection for an acquired 
psychiatric disorder, the Board notes that the veteran was 
seen with complaints of nervousness and tension on two 
separate occasions during service.  However, at the time of 
his March 1967 service separation examination, normal 
psychiatric findings were reported.  Moreover, the veteran 
checked the "no" boxes when asked if he had ever had 
nervous trouble of any sort, frequent trouble sleeping, 
frequent or terrifying nightmares, or depression or excessive 
worry.  

Although the veteran was noted to suffer from a chronic 
anxiety disorder at the time of his VA psychiatric 
examination, the examiner stated that it was not related to 
any specific event or situation.  He further indicated that 
the veteran's anxiety did not neatly fit categories of 
anxiety such as a panic attack or phobia or obsessive 
compulsive disorder.  He noted that it was more of a sense of 
chronic anxiety with exacerbation when the veteran felt he 
was under pressure.  He noted that it was more of a sense of 
chronic anxiety with exacerbation when the veteran felt he 
was under pressure.

The Board accepts as credible the appellant's statements with 
respect to his anxiety disorder.  We note that the appellant 
is competent to report such symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994). However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  There 
has been no medical evidence submitted relating the veteran's 
current anxiety disorder to service.  Moreover, the VA 
examiner indicated that the veteran's  current anxiety was 
not related to any specific event.  More specifically, the 
examiner determined that the veteran had had chronic anxiety 
for perhaps 20 years.  Since the veteran was separated from 
service in 1967, this would place the onset of the disorder 
as almost a decade after service.  

Stated differently, a chronic psychiatric disorder was not 
manifest during service or in proximity to service; there is 
no competent evidence of continuity of symptomatology since 
service; and the more probative evidence places the onset 
long after service.  Therefore, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

The appeal as to the issue of service connection for a back 
disorder is dismissed.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

